Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chappalli (US 2019.0080666 ) in view of Lee (US 2018.0247588).
With respect to Claim 1, Chappalli teaches an electronic device (figs. 1 & 2; ¶30; ¶39) comprising: an electronic display (fig. 2, item 12; ¶37, “the electronic display 12 may include a display panel with one or more display pixels. Additionally, each display pixel may include one or more sub-pixels, which each control luminance of one color component (e.g., red, blue, or green).”; ¶38) comprising: a plurality of display pixels configured to display an image based at least in part on compensated image data (¶48), and image processing circuitry (fig. 1, item 27; ¶43) configured to: determine a panel-specific aging profile (¶51-52; ¶87, burn-in statistics = panel-specific aging profile), generate one or more gain maps based at least in part on the panel-specific aging profile (fig. 8, item 100; ¶29; ¶87-88); and generate the compensated image data by applying the one or more gain maps to input image data (fig. 8, item 100 applied to item 90 to generate item 94).
Chappalli is not explicit as to, but Lee disclose:
a plurality of display pixels disposed in a display area of the electronic display; a stressed reference pixel disposed outside the display area and configured to exhibit burn-in related aging in response to one or more stress sessions; and a non-stressed reference pixel, separate from the stressed reference pixel, configured to not undergo the one or more stress sessions; and to determine a panel-specific aging profile based at least in part on a comparison between one or more properties of the stressed reference pixel and the one or more properties of the non-stressed reference pixel (see [0067, 0070-0075]; pixels 22 in display area AA; reference pixels 22D in IA, outside of AA; reference pixels including stressed (tagged) and non stressed reference pixels, where comparison between stressed and no stress pixels occurs to determine panel aging).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chappalli with the teachings of Lee to predictably provide an increase in accuracy of the pixel burn-in compensation ([0075]).
With respect to Claim 2, claim 1 is incorporated, Chappalli teaches wherein the image processing circuitry is configured to maintain a burn-in history map corresponding to estimated burn-in ages of the plurality of display pixels (¶51-52). 
With respect to Claim 3, claim 2 is incorporated, Chappalli teaches wherein the image processing circuitry is configured to determine a local efficiency map based at least in part on the burn-in history map and the panel-specific aging profile (¶52, “The gain maps 100 may be two-dimensional (2D) maps of per-color-component pixel gains. For example, the gain maps 100 may be programmed into 2D lookup tables (LUTs) in the display pipeline 36 for use by the BIC processing 90” – local efficiency map = 2D map per color component pixel gains). 
With respect to Claim 4, claim 1 is incorporated, Chappalli teaches wherein the one or more properties of a pixel comprises a pixel voltage (¶6).
Chappalli is not explicit as to, but Lee disclose:
the panel-specific aging profile is based at least in part on a voltage difference between the pixel voltage of the stressed reference pixel and the pixel voltage of the non-stressed reference pixel (see [0074]; where voltage difference used in comparison of measured pixels; see Chappalli for panel-specific aging profile).
With respect to Claim 5, claim 1 is incorporated, Chappalli teaches wherein the one or more properties comprises a pixel luminance (¶37-38).
Chappalli, is not explicit as to , but Lee disclose wherein the panel-specific aging profile is based at least in part on a luminance difference between the pixel luminance of the stressed reference pixel and the pixel luminance of the non-stressed reference pixel (see [0074]; luminance measurements of pixels used in comparison; see Chappalli for panel-specific aging profile). 
With respect to Claim 9, claim 1 is incorporated, Lee further disclose:
the electronic display comprises a border that optically hides the stressed reference pixel and the non-stressed reference pixel from view (see Fig. 8; [0060, 0067]; 
With respect to Claim 10, claim 1 is incorporated, Lee further disclose:
drive circuitry dedicated to drive the stressed reference pixel and the non-stressed reference pixel (see Fig. 2; driver circuitry 30; [0032-0033]; 
With respect to Claim 11, Chappalli teaches a method (fig. 6; claim 16; ¶50) comprising: maintaining a burn-in history map associated with burn-in related aging of display pixels of a display panel (fig. 7, item 72; ¶29; ¶52; ¶54; ¶87-88); determining a panel-specific profile (fig. 7, item 72; ¶51-52; ¶87, burn-in statistics = panel-specific aging profile); and compensating image data for the burn-in related aging of the display pixels based at least in part on the burn-in history map and the panel-specific profile (fig. 7, items 72 and 74; fig. 8, item 100 applied to item 90 to generate item 94; ¶50).
Chappalli is not explicit as to, but Lee disclose:
stressing a first reference pixel to cause the burn-in related aging to the first reference pixel; measuring a property of the first reference pixel in response to a drive current; measuring the property of a second reference pixel in response to the drive current, wherein the second reference pixel comprises a non-stressed reference pixel separate from the first reference pixel; a comparison between the measured property of the first reference pixel and the measured property of the second reference pixel (see [0067, 0070-0075]; pixels 22 in display area AA; reference pixels 22D in IA, outside of AA; reference pixels including stressed (tagged) and non stressed reference pixels, where comparison (e.g., measured current) between stressed and no stress pixels occurs to determine panel aging).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chappalli with the teachings of Lee to predictably provide an increase in accuracy of the pixel burn-in compensation ([0075]).
With respect to Claim 12, claim 11 is incorporated, Chappalli teaches wherein the property comprises a pixel voltage (¶6) and the panel-specific profile comprises a panel-specific aging profile (fig. 7, item 72; ¶51-52; ¶87, burn-in statistics = panel-specific aging profile).
With respect to Claim 13, claim 13 is incorporated, Chappalli teaches comprising combining the panel-specific aging profile with the burn-in history map to generate a local efficiency map (¶52, “The gain maps 100 may be two-dimensional (2D) maps of per-color-component pixel gains. For example, the gain maps 100 may be programmed into 2D lookup tables (LUTs) in the display pipeline 36 for use by the BIC processing”), wherein the local efficiency map comprises respective pixel efficiency drops, due to the burn-in related aging, of respective pixels of the display pixels (¶87, “Since the gain maps 100 are used to lower the maximum brightness for pixels that have not experienced as much aging, to thereby match other pixels that have experienced more aging, the gain maps 100 compensate for these non-uniform aging effects and thereby reduce or eliminate burn-in artifacts on the electronic display”).
With respect to Claim 14, claim 13 is incorporated, Chappalli teaches comprising generating one or more gain maps based at least in part on the local efficiency map (¶52, “The gain maps 100 may be two-dimensional (2D) maps of per-color-component pixel gains. For example, the gain maps 100 may be programmed into 2D lookup tables (LUTs) in the display pipeline 36 for use by the BIC processing”), wherein compensating the image data for the burn-in related aging comprises applying the one or more gain maps to the image data (¶51; ¶53, “the global gain parameters 104 may represent any suitable parameters that the BIC processing 90 may use to appropriately adjust the values of the gain maps 100 to compensate for burn-in”).
With respect to Claim 15, claim 11 is incorporated, Chappalli teaches wherein the property comprises a pixel luminance (¶37-38) and the panel-specific profile comprises a panel-specific luminance profile fig. 7, item 72; ¶51-52; ¶88, “the BIS collection processing 92 may determine a luminance aging factor 170 from a luminance aging lookup table (LUT) 172” - burn-in statistics = panel-specific aging profile which includes luminance).
With respect to Claim 16, claim 15 is incorporated, Chappalli teaches comprising combining the panel-specific luminance profile with the burn-in history map to generate a local luminance map (¶88, “The luminance aging factor 170 and the temperature adaptation factor 174 may be combined in a multiplier 178 and downsampled by a down-sampling block 180 to generate the BIS history update 96. Although the BIS history update 96 is shown as having 7 bits per component (bpc) in FIG. 14, this value may take any suitable bit depth”), wherein the local luminance map comprises respective pixel luminance deviations, due to the burn-in related aging, of respective pixels of the display pixels (¶52, “incremental update representing an increased amount of sub-pixel aging that is estimated to have occurred since a corresponding previous BIS history update” - deviations; ¶89). 
With respect to Claim 17, claim 16 is incorporated, Chappalli teaches comprising generating one  or more gain maps based at least in part on the local luminance map (¶29; ¶88, “a burn-in effect … may be considered in generating the BIS history update 96 that is provided to the controller 42 or other software for generating the gain maps… the BIS collection processing 92 may determine a luminance aging factor 170 from a luminance aging lookup table (LUT)”; ¶96, “a luminance aging factor 170 (here, shown as u.sub.l) that may be taken into account to model the amount of aging on each of the sub-pixels of the electronic display 12 as due to the linear image data”), wherein compensating the image data for the burn-in related aging comprises applying the one or more gain maps to the image data (¶51; ¶87, “the gain maps 100 compensate for these non-uniform aging effects and thereby reduce or eliminate burn-in artifacts on the electronic display 12”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chappalli (US 2019.0080666 ) in view of Lee (US 2018.0247588) further in view of Lee (US 2016.0307498) hereinafter referred to as Chaji2.
With respect to Claim 6, claim 1 is incorporated, Chappalli teaches generating one or more gain maps based at least in part on the panel-specific aging profile (fig. 8, item 100; ¶29; ¶87-88). Lee discloses luminance measurements, by a luminance sensor, of pixels used in comparison between stressed and unstressed pixels ([0074, 0076]).
Chappalli and Lee combined do not teach comprising a plurality of luminance sensors configured to measure a pixel luminance of the stressed reference pixel and the pixel luminance of the non-stressed reference pixel, wherein the one or more properties comprises the pixel luminance, wherein a panel-specific luminance profile is based at least in part on a luminance difference between the pixel luminance of the stressed reference pixel and the pixel luminance of the non- stressed reference pixel, wherein the one or more gain maps are determined based at least in part on the panel-specific luminance profile. 
Chaji2 teaches an electronic device (fig. 1, item 100; ¶57; ¶64, “the display system 100 include a mobile phone, a digital camera, a personal digital assistant (PDA), a computer, a television, a portable video player,… etc”) comprising: an electronic display (¶64, mobile phones etc have an electronic display) comprising: a plurality of display pixels configured to display an image based at least in part on compensated image data (¶65); a stressed reference pixel configured to exhibit burn-in related aging in response to one or more stress sessions (¶66-67; ¶126); and a non-stressed reference pixel configured to not undergo the one or more stress sessions (¶65, “Initially, the base line electrical and optical characteristics of the reference devices such as the reference pixels 130 at different stress conditions are stored in the memory 118. In this example, the baseline optical characteristic and the baseline electrical characteristic of the reference device are measured from the reference device immediately after fabrication of the reference device.”); and image processing circuitry (fig. 1, item 112: controller = image processing circuitry) configured to: determine a panel-specific aging profile (¶65, “the memory 118 stores the required compensation voltage of each active pixel to maintain a constant current. It also stores data in the form of characterization correlation curves for different stress conditions that is utilized by the controller 112”- stored characterization correlation curves for different stress conditions = a panel-specific aging profile) based at least in part on a comparison between one or more properties of the stressed reference pixel and the one or more properties of the non-stressed reference pixel (¶65, “… the baseline optical characteristic and the baseline electrical characteristic of the reference device are measured from the reference device immediately after fabrication of the reference device” – non-stressed reference pixel condition; ¶65, “characterization correlation curves for different stress conditions that is utilized by the controller 112 to determine compensation voltages to modify the programming voltages to drive each OLED of the active pixels 104 to correctly display a desired output level of luminance by increasing the OLED's current to compensate for the optical aging of the OLED.”; ¶72, “More particularly, each point on the characterization correlation curve determines the correlation between the electrical and optical characteristics of an OLED of a given pixel under the stress condition at a given time where measurements are taken from the reference pixel 130. The characteristics may then be used by the controller 112 to determine appropriate compensation voltages for active pixels 104 that have been aged under the same stress conditions as applied to the reference pixels 130.” – the properties of the stressed reference pixel must be compared to the non-stressed reference pixel in order to determine the compensation voltage); comprising a plurality of luminance sensors (fig. 1, item 132) configured to measure a pixel luminance of the stressed reference pixel (¶61) and the pixel luminance of the non-stressed reference pixel (¶65, “In this example, the baseline optical characteristic and the baseline electrical characteristic of the reference device are measured from the reference device immediately after fabrication of the reference device”), wherein the one or more properties comprises the pixel luminance (¶61, “The photo sensor 132 is used to determine the luminance level emitted by the corresponding reference pixel 130”), wherein a panel-specific luminance profile is based at least in part on a luminance difference between the pixel luminance of the stressed reference pixel and the pixel luminance of the non- stressed reference pixel (¶61; ¶65-66; ¶71, “The change in luminance of the reference pixel 130 at a constant current level from a baseline optical characteristic may be measured by a photo sensor such as the photo sensor 132”), wherein the one or more gain maps are determined based at least in part on the panel-specific luminance profile.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Chappalli and Lee, by including the characterization correlation curves for different stress conditions of Chaji2 with the burn-in statistics of Chappalli such that the electronic device further comprises a plurality of luminance sensors configured to measure a pixel luminance of the stressed reference pixel and the pixel luminance of the non-stressed reference pixel, wherein the one or more properties comprises the pixel luminance, wherein a panel-specific luminance profile is based at least in part on a luminance difference between the pixel luminance of the stressed reference pixel and the pixel luminance of the non- stressed reference pixel, resulting in wherein the one or more gain maps are determined based at least in part on the panel-specific luminance profile, as taught by Chaji2 so as to reduce or eliminate the appearance of burn-in artifacts on the electronic display (¶6).
With respect to Claim 7, claim 1 is incorporated, Chappalli and Lee combined do not teach wherein the one or more stress sessions comprise enabling the stressed reference pixel to a maximum brightness for one or more respective periods of time such that the burn-in related aging of the stressed reference pixel is greater than a greatest burn-in related age of the plurality of display pixels. 
Chaji2 teaches an electronic device (fig. 1, item 100; ¶57; ¶64, “the display system 100 include a mobile phone, a digital camera, a personal digital assistant (PDA), a computer, a television, a portable video player,… etc”) comprising: an electronic display (¶64, mobile phones etc have an electronic display) comprising: a plurality of display pixels configured to display an image based at least in part on compensated image data (¶65); a stressed reference pixel configured to exhibit burn-in related aging in response to one or more stress sessions (¶66-67; ¶126); and a non-stressed reference pixel configured to not undergo the one or more stress sessions (¶65, “Initially, the base line electrical and optical characteristics of the reference devices such as the reference pixels 130 at different stress conditions are stored in the memory 118. In this example, the baseline optical characteristic and the baseline electrical characteristic of the reference device are measured from the reference device immediately after fabrication of the reference device.”); and image processing circuitry (fig. 1, item 112: controller = image processing circuitry) configured to: determine a panel-specific aging profile (¶65, “the memory 118 stores the required compensation voltage of each active pixel to maintain a constant current. It also stores data in the form of characterization correlation curves for different stress conditions that is utilized by the controller 112”- stored characterization correlation curves for different stress conditions = a panel-specific aging profile) based at least in part on a comparison between one or more properties of the stressed reference pixel and the one or more properties of the non-stressed reference pixel (¶65, “… the baseline optical characteristic and the baseline electrical characteristic of the reference device are measured from the reference device immediately after fabrication of the reference device” – non-stressed reference pixel condition; ¶65, “characterization correlation curves for different stress conditions that is utilized by the controller 112 to determine compensation voltages to modify the programming voltages to drive each OLED of the active pixels 104 to correctly display a desired output level of luminance by increasing the OLED's current to compensate for the optical aging of the OLED.”; ¶72, “More particularly, each point on the characterization correlation curve determines the correlation between the electrical and optical characteristics of an OLED of a given pixel under the stress condition at a given time where measurements are taken from the reference pixel 130. The characteristics may then be used by the controller 112 to determine appropriate compensation voltages for active pixels 104 that have been aged under the same stress conditions as applied to the reference pixels 130.” – the properties of the stressed reference pixel must be compared to the non-stressed reference pixel in order to determine the compensation voltage); wherein the one or more stress sessions comprise enabling the stressed reference pixel to a maximum brightness for one or more respective periods of time such that the burn-in related aging of the stressed reference pixel is greater than a greatest burn-in related age of the plurality of display pixels (¶82, “Additional variables are stored in the memory 118 including, but not limited to, the grayscale value for the maximum luminance permitted for the display system”). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Chappalli and Chaji, by including the characterization correlation curves for different stress conditions of Chaji2 with the burn-in statistics of Chappalli resulting in wherein the one or more stress sessions comprise enabling the stressed reference pixel to a maximum brightness for one or more respective periods of time such that the burn-in related aging of the stressed reference pixel is greater than a greatest burn-in related age of the plurality of display pixels, as taught by Chaji2, so as to reduce or eliminate the appearance of burn-in artifacts on the electronic display (¶6).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chappalli and Lee as applied to claim 1 above, and further in view of Fish et al. (Pub. No.: US 2010/0053045 A1).
With respect to Claim 8, claim 1 is incorporated, Chappalli does not teach comprising a battery configured to operatively supply power to the electronic device, wherein the one or more stress sessions are configured to occur during charging of the battery. 
Fish teaches an electronic device (fig. 8, item 80; ¶93) comprising: an electronic display (fig. 8, item 82; ¶93); a controller (fig. 8, item 88; ¶93); and a battery (¶93, “The display can be part of a portable battery operated device 89”); wherein the battery is configured to operatively supply power to the electronic device, wherein one or more test sessions are configured to occur during charging of the battery (¶61).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Chappalli and Chaji, further comprising a battery configured to operatively supply power to the electronic device, such that the stress sessions are test sessions, resulting in wherein the one or more stress sessions are configured to occur during charging of the battery, as taught by Fish, so as to provide power alternatives such that power consumption and display will not be an issue during testing (¶61).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chappalli, in view of Lee in view of Chaji2.
With respect to Claim 18, Chappalli teaches image processing circuitry (fig. 1, item 27; ¶43) configured to: determine a panel-specific aging profile (¶51-52; ¶87, burn-in statistics = panel-specific aging profile); generate one or more gain maps based at least in part on the panel-specific aging profile (fig. 8, item 100; ¶29; ¶87-88) and a burn-in history map corresponding to estimated burn-in related aging of a plurality of display pixels configured to display image content based at least in part on image data (¶48, “The BIC/BIS block 60 may operate on the linearized image data to reduce or eliminate burn-in effects, as well as to collect image statistics about the degree to which burn-in is expected to have occurred on the electronic display 12”; ¶51; ¶107); and apply the one or more gain maps to the image data to compensate for the estimated burn-in related aging of the display pixels (¶87, “the gain maps 100 compensate for these non-uniform aging effects and thereby reduce or eliminate burn-in artifacts on the electronic display”).
Chappalli is not explicit as to, but Lee disclose:
a voltage difference between a first measured voltage of a first reference pixel and a second measured voltage of a second reference pixel, wherein the first reference pixel has been intentionally stressed to exhibit burn-in related aging, wherein the second reference pixel comprises a non-stressed reference pixel separate from the first reference pixel (see [0067, 0070-0075]; pixels 22 in display area AA; reference pixels 22D in IA, outside of AA; reference pixels including stressed (tagged) and non stressed reference pixels, where comparison between stressed and no stress pixels occurs to determine panel aging).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chappalli with the teachings of Lee to predictably provide an increase in accuracy of the pixel burn-in compensation ([0075]).
Chappalli and Lee combined do not mention wherein the panel-specific aging profile corresponds to a measured efficiency drop of the first reference pixel due at least in part to the burn-in related aging.
Chaji2 teaches an electronic device (fig. 1, item 100; ¶57; ¶64, “the display system 100 include a mobile phone, a digital camera, a personal digital assistant (PDA), a computer, a television, a portable video player,… etc”) comprising: an electronic display (¶64, mobile phones etc have an electronic display) comprising: a plurality of display pixels configured to display an image based at least in part on compensated image data (¶65); a first reference pixel configured to exhibit burn-in related aging in response to one or more stress sessions (¶66-67; ¶126); and a second reference pixel configured to not undergo the one or more stress sessions (¶65, “Initially, the base line electrical and optical characteristics of the reference devices such as the reference pixels 130 at different stress conditions are stored in the memory 118. In this example, the baseline optical characteristic and the baseline electrical characteristic of the reference device are measured from the reference device immediately after fabrication of the reference device.”); and image processing circuitry (fig. 1, item 112: controller = image processing circuitry) configured to: determine a panel-specific aging profile (¶65, “the memory 118 stores the required compensation voltage of each active pixel to maintain a constant current. It also stores data in the form of characterization correlation curves for different stress conditions that is utilized by the controller 112”- stored characterization correlation curves for different stress conditions = a panel-specific aging profile) based at least in part on a voltage difference between a first measured voltage of a first reference pixel (¶63, first reference pixel = item 130; ¶70-71) and a second measured voltage of a second reference pixel (¶67, a second measured voltage of a second reference pixel is the baseline electrical characteristic of the reference device measured immediately after fabrication), wherein the first reference pixel has been intentionally stressed to exhibit burn-in related aging (¶61; ¶63), wherein the panel-specific aging profile corresponds to a measured efficiency drop of the first reference pixel due at least in part to the burn-in related aging (¶65).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined image processing circuitry of Chappalli and Chaji, by including the characterization correlation curves for different stress conditions of Chaji2 with the burn-in statistics of Chappalli resulting in wherein the first reference pixel has been intentionally stressed to exhibit burn-in related aging, wherein the panel-specific aging profile corresponds to a measured efficiency drop of the first reference pixel due at least in part to the burn-in related aging, as taught by Lee so as to reduce or eliminate the appearance of burn-in artifacts on the electronic display (¶6).
With respect to Claim 19, claim 18 is incorporated, Chappalli teaches wherein the image processing circuitry is configured to combine the panel-specific aging profile with the burn-in history map to generate a local efficiency map (¶52, “The gain maps 100 may be two-dimensional (2D) maps of per-color-component pixel gains. For example, the gain maps 100 may be programmed into 2D lookup tables (LUTs) in the display pipeline 36 for use by the BIC processing”), wherein the local efficiency map comprises respective pixel efficiency drops, due to the burn-in related aging, of respective pixels of the display pixels (¶87, “Since the gain maps 100 are used to lower the maximum brightness for pixels that have not experienced as much aging, to thereby match other pixels that have experienced more aging, the gain maps 100 compensate for these non-uniform aging effects and thereby reduce or eliminate burn-in artifacts on the electronic display”), wherein the one or more gain maps are generated based at least in part on the local efficiency map (¶52, the updated versions are gain maps that are based on the initial local efficiency map).
With respect to Claim 20, claim 18 is incorporated, Chappalli teaches wherein the one or more properties comprises a pixel luminance (¶37-38).
Lee discloses: 
wherein the image processing circuitry is configured to determine the panel-specific aging profile based on a luminance difference between a first measured luminance of the first reference pixel and a second measured luminance of the second reference pixel (see [0074]; luminance measurements of pixels used in comparison; see Chappalli for panel-specific aging profile). 
With respect to Claim 21, claim 18 is incorporated, Lee further disclose wherein the panel-specific aging profile is based at least in part on a plurality of voltage differences between the first reference pixel and the second reference pixel in response to a corresponding plurality of driving currents (see [0074]; luminance measurements of pixels used in comparison; see Chappalli for panel-specific aging profile).
With respect to Claim 22, claim 18 is incorporated, Lee further disclose: wherein the panel-specific aging profile is based at least in part on a plurality of voltage differences between the first reference pixel and the second reference pixel corresponding to a plurality of different stress levels of the first reference pixel (see [0074]; where voltage difference used in comparison of measured pixels; see Chappalli for panel-specific aging profile).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621